UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number:0-16454 CIMETRIX INCORPORATED (Exact name of registrant as specified in its charter) Nevada 87-0439107 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6979 South High Tech Drive, Salt Lake City, UT 84047-3757 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code:(801) 256-6500 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, Par Value $.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§ 232.405) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).Yes [x] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes [] No[X] As of March 14, 2014, the registrant had 45,042,006 shares of its common stock, par value $.0001, outstanding. The aggregate market value of the common stock held by non-affiliates of the registrant as of June 30, 2013 was approximately $4,033,000. For purposes of this disclosure, shares of common stock held by persons who hold more than 5% of the outstanding shares and shares held by executive officers and directors of the registrant have been excluded because such persons may be deemed to be affiliates.This determination of executive officer or affiliate status is not intended to be determinative nor conclusive for other purposes. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement to be delivered to shareholders in connection with the Annual Meeting of Shareholders to be held June 6, 2014, are incorporated by reference into Part III hereof. 1 CIMETRIX INCORPORATED FORM 10-K For the Year Ended December 31, 2013 TABLE OF CONTENTS PartI Item 1. Business 3 Item 1A Risk Factors 10 Item 1B Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures 13 PartII Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters andIssuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 15 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 23 Item 8. Financial Statements and Supplementary Data 23 Item 9. Changes in and Disagreements with Accountants on Accounting and FinancialDisclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 PartIII Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 25 Item 14. Principal Accountant Fees and Services 25 PartIV Item 15. Exhibits and Financial Statement Schedules 25 Signatures 27 2 Table of Contents FORWARD-LOOKING STATEMENTS In addition to historical information, this Annual Report on Form 10-K contains forward-looking statements. Forward-looking statements include within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue,” or similar expressions. In particular, information appearing under “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “Business” includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where we express an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of our management and is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the expectation or belief will result or be achieved or accomplished. All forward-looking statements speak only as of the date of this Form10-K and are expressly qualified in their entirety by the cautionary statements and risks included in this Form10-K, including under “Risk Factors.” We undertake no obligation to update or revise forward-looking statements that may be made to reflect events or circumstances that arise after the date the statement is made or to reflect the occurrence of unanticipated events, other than as required by law. PART I ITEM 1.BUSINESS Business Overview Cimetrix is a software engineering company that designs, develops, markets and supports factory connectivity and equipment control products for today’s smart, connected factories. The Company’s primary customers are original equipment manufacturers (OEMs) that supply precision electronics manufacturing equipment for semiconductor wafer fabrication and adjacent industries such as solar/photovoltaic (PV), high-brightness light-emitting diode (HB-LED), disk drive, flat panel displays, printed circuit boards, and other electronics manufacturing. Revenues are derived from the sales of software and services. Software includes the initial sale of software development kits, the ongoing runtime licenses that equipment suppliers purchase for each machine shipped with Cimetrix software and annual contracts for software license updates and product support. Services include the sale of professional services that provide customers with software solutions typically incorporating Cimetrix software products. The Company’s factory connectivity products are directly tied to industry standards in the served markets. SEMI® (Semiconductor Equipment and Materials International) is a global industry association serving the electronics manufacturing community that manages the development of technical standards aimed at improving production and quality. The Company is actively involved in supporting the development of industry standards with SEMI, and we maintain leadership roles on the SEMI semiconductor, PV and HB-LED Standards Task Forces. Additional information about Cimetrix is available on our web site at www.cimetrix.com. Links to the Annual Report on Form 10-K and the Quarterly Reports on Form 10-Q are available free of charge on the web site. Information contained on the Company’s web site is not a part of, and is not incorporated into this Annual Report on Form 10-K or our other filings with the SEC. 3 Table of Contents Key Markets The semiconductor industry demands data-intensive manufacturing equipment that can communicate with host computers throughout the manufacturing process. This highly competitive and dynamic industry has a critical need for data about the equipment and manufacturing processes to improve productivity and manufacturing effectiveness. Rapid technology changes require equipment that is flexible and can be quickly adapted to new requirements. The Company is uniquely positioned to meet these challenges with advanced equipment control and factory connectivity software that is based on open standards and uses the latest in design processes to provide its customers with the necessary flexibility and customization required to meet industry demands. The Company’s overall strategy is to focus our product development, marketing, and sales onsemiconductor equipment and adjacent industries to increase the number of pieces of equipment shipped using Cimetrix products, as well as increase the content of Cimetrix products on each piece of equipment. The Company also continues to explore opportunities for growth in other industries. For financial reporting, the Company considers the semiconductor and adjacent industries as one business segment. Semiconductor Industry The semiconductor industry includes the manufacturing, packaging, and testing of computer chips. It is a cyclical industry that expands to support major demand, but also contracts during economic downturns. During those periods, such as the severe downturn of 2008-2009, chip makers typically neither expand their wafer fabrication plants nor update them, resulting in significant declines in the purchase of semiconductor capital equipment, which adversely affects our business. Based upon data from SEMI, the total worldwide revenue for the semiconductor equipment industry fell from $42.8 billion in 2007 to $16 billion in 2009, and then recovered to $39.9 billion in 2010 and $43.5 billion in 2011. However, the industry declined approximately 12% in 2012 to $38.2 billion. Industry analysts, including those at SEMI, project the market for semiconductor equipment contracted approximately 13% in 2013, to $32 billion.However, the consensus of the top industry analysts at SEMI, Gartner, and IC Insights is for long-term growth through 2016. In 2000, the semiconductor industry began the migration from building 8-inch (200mm) wafers to building 12-inch (300mm) wafers, and the majority of capital spending transitioned to 300mm equipment. The Company’s CIMConnect™, CIM300™, CIMPortal™ Plus, and CIMControlFramework™ product lines are directly applicable to makers of 300mm semiconductor equipment. Cimetrix customers have now shipped fully automated equipment to virtually all of the major 300mm manufacturing facilities throughout the world. Today we are seeing increasing adoption of the SEMI EDA/Interface A standard as semiconductor device manufacturers seek to improve and facilitate communication between their data gathering software applications and the factory equipment. The world’s largest chip makers are now planning to move to larger 450mm wafers. As semiconductor companies consider this major transition, they expect to maintain the current factory connectivity solutions Cimetrix already offers, but due to the increased costs and complexity associated with even larger wafers, the equipment manufacturers may need to upgrade their equipment control solutions, which could provide additional opportunities for the Company’s products. 4 Table of Contents AdjacentIndustries In addition to the semiconductor industry, the Company serves customers in a wide variety of electronics industries, including solar/photovoltaic (PV), high-brightness LED, disk drive, flat panel displays, printed circuit boards and other electronics manufacturing. All of these industries use some portion of the SEMI connectivity standards, with varying adoption levels from factory to factory. The photovoltaic market, which manufactures solar cells to produce electricity, utilizes standards and processes similar to the semiconductor industry. In June 2009, the PV manufacturing community approved industry-wide equipment communications standards to improve efficiencies, and that standard is based upon the SECS/GEM connectivity standard used in the semiconductor industry. Cimetrix CIMConnect software enables customers to comply with the SEMI-sponsored PV2 (Photovoltaic Equipment Communication Interface) specification. The high-brightness LED (HB-LED) market is another industry with high correlation to semiconductor manufacturing that the Company believes may represent future growth opportunities. These varying levels of adoption of SEMI standards is in contrast to semiconductor 300mm manufacturing which now requires the use of a large number of the SEMI standards. Increasing adoption rates of the SEMI standards in these other electronics industries will increase the market for Cimetrix factory connectivity products. In addition, they also offer growth opportunities for Cimetrix equipment control products. Notable Achievements of 2013 As we look back on 2013 with this historical perspective, we feel proud of our key accomplishments: · Increased stockholders’ equity with a $1.3 million valuation of a deferred tax asset. · Achieved 20 new design wins for Cimetrix products in North America, Europe, and Asia. · After listening to the recommendations from our growing customer base, we developed and delivered a major new release of CIMControlFramework equipment control software. CIMControlFramework version 3.8 delivers additional functionality that empowers Cimetrix customers to complete equipment automation projects with the fastest time-to-market. · Released CIMPortal Plus software development kit (SDK), a new addition to our CIMPortal EDA/Interface A connectivity family. CIMPortal Plus is designed for equipment manufacturers to support the latest EDA/Interface A standards, including the recent E164 Specification for EDA Common Metadata. · Completed incremental releases of CIMConnect, CIM300, and CIMPortal software to enable development on new platforms and support revisions to SEMI standards. · Cimetrix continues to collaborate with industry leaders to investigate new products that enable both equipment companies and semiconductor manufacturers to reduce costs and increase productivity. 5 Table of Contents Cimetrix Product Line Equipment Control CIMControlFramework is an equipment control software framework based on the latest Microsoft .NET technology.It allows OEMs to meet the supervisory control, material handling, platform and process control, and factory automation requirements of the fabrication facilities or fabs.Developers can leverage framework components through configuration and extension, or customize when unique requirements exist.CIMControlFramework, unlike one-off solutions, is supported and maintained with upgrades, improvements, and performance enhancements.With a data-driven architecture at the core of the framework, data generated at any point on the equipment can be quickly and easily accessed by any other module or external application. CIMControlFramework software is the only equipment automation and control software that delivers fast time-to-market and allows equipment companies to control their own destiny. CIMControlFramework is one of the Cimetrix flagship products, and benefited from our significant development investment in 2013. The CIMControlFramework 3.8 release delivers additional functionality for both atmospheric and vacuum robot tool types, along with increased extensibility and enhanced usability. Many of the advances in the latest version of CIMControlFramework software were the result of working with over a dozen OEM customers on equipment automation projects involving many more tool types. Factory Connectivity CIMConnect is designed for general purpose equipment connectivity and enables production equipment in the semiconductor and electronics industries to communicate data to the factory’s host computer through the SEMI defined SECS (SEMI Equipment Communication Standard), GEM (Generic EquipmentModel), and PV2 (new photovoltaic equipment communication standard based on SECS/GEM) standards. CIMConnect can also support other emerging communications standards for maximum flexibility. In addition, it supports multiple-host interfaces simultaneously, which allows customers to support legacy, custom, and GEM interfaces. CIMConnect is used in semiconductor wafer fabrication, semiconductor back-end (test, assembly, and packaging), PV, HB-LED, disk drive, flat panel displays, printed circuit boards and other electronicsmanufacturing. TESTConnect™ is a SECS/GEM host emulator used to test equipment to ensure compliance with the SECS standards. TESTConnect simplifies the process of testing SECS implementations through the use of an intuitive, graphical user interface and menu-driven screens that allow customers to construct message sets and test them without any programming. SECSConnect™ is a software product used by equipment suppliers for sending/receiving SECS messages, and fabs for developing host-side software applications gathering data using the SECS standard. The CIM300 software development kit is used by manufacturers of the 300mm semiconductor equipment that allows for quick implementation of the required 300mm SEMI standards, including E39, E40, E87, E90, E94, E116, E148, and E157. These SEMI standards allow for the full automation required in manufacturing 300mm wafers. The CIM300 software development kit includes CIMConnect, TESTConnect, and SECSConnect. CIMPortal Plus is a software design kit for manufacturers of semiconductor equipment that allows for quick implementation of the Interface A, also known as EDA (Equipment Data Acquisition), and other SEMI standards, including E120, E125, E132, E134, E138, E147, and E164. Interface A specifies a new port on equipment that provides detailed structured data that can be used for advanced process control, e-diagnostics, and other equipment engineering service applications. These software applications are becoming critical to the fabs as shorter ramp times are required. CIMPortal is a SEMI standards-compliant Interface A data collection and routing product with high-speed distributable data collection modules, equipment modeling tools, and a rich set of rules-based security and optimization features. 6 Table of Contents CIMPortal Plus is built upon the award winning, industry-leading CIMPortal software toolkit that has set the standard for Interface A connectivity development. Cimetrix developed CIMPortal Plus specifically to support the development of the EDA/Interface A standards – Freeze Version I (1105) and Freeze Version II (0710). In addition, CIMPortal Plus supports the more recent E164 Specification for EDA Common Metadata. The E164 standard, initially approved by SEMI in mid-2012, was developed to encourage companies using Interface A connections to provide a more common representation of equipment metadata. Developers can use the Metadata Conformance Analyzer (MCA), available from SEMATECH, to validate the equipment models they generate. The CIMPortal Plus software is part of the complete Cimetrix EDA/Interface A connectivity solution that supports both the equipment side and the client side implementation of SEMI standards. Along with CIMPortal Plus, Cimetrix also offers EDAConnect™ software for semiconductor manufacturers and the Equipment Client Connection Emulator (ECCE). All of these products support the development of Freeze Version I and Freeze Version II of the SEMI EDA/Interface A standards. EDAConnect is a software product that allows host side software applications such as Advanced Process Control, Fault Detection and Classification, and Prognostics and Health Management to gather data using the SEMI Interface A standards. EDAConnect is designed for fabs developing their own software applications or third-party software developers.Semiconductor manufacturers recognize the additional data delivered by Interface A allows them to increase manufacturing throughput and improve product quality, and we believe the increased adoption of the standard will lead to greater sales for Cimetrix. Competition The Company’s main product lines face competition from other companies, technologies, and products. These competitive threats are summarized below: Cimetrix’s main competitor is PEER Group, Inc. a private company based in Ontario, Canada. PEER Group was primarily a systems integrator before some acquisitions in 2009. PEER Group now competes directly with Cimetrix’s equipment control, connectivity products and professional services. Cimetrix competes effectively against PEER Group with superior software technology, market focus and customer support. Large equipment suppliers that choose to create their own connectivity software solutions and do not purchase third-party products are indirect competitors. For example, Applied Materials is the largest semiconductor capital equipment manufacturer and typically develops all of its equipment control and connectivity software internally. There are also a number of integration companies that offer products and/or services that meet the equipment control and factory connectivity needs of OEMs. Companies that compete with Cimetrix in certain products and/or markets include Rudolph Technologies, AIS Automation (a Roth & Rau company), Yokogawa, NeST, Altastream, Kornic and other smaller regional companies. Sales and Marketing Sales and marketing operations are conducted under the direction of the Company’s Executive Vice President of Sales and Marketing, David P. Faulkner. Sales and marketing is responsible for sales, product marketing, product management and customer support. The Company's sales offices are located in Salt Lake City, Utah and Boston, Massachusetts. In addition, in 2010, the Company opened Cimetrix Japan K.K. to increase sales and provide even greater customer support to our growing base of Japanese equipment suppliers. The Company also has 2 distributors in Japan and sales representation in Europe. Software Engineering Software engineering operations are conducted under the direction of the Company’s Vice President of Software Engineering, Paul A. Johnson. Software engineering is responsible for management of all software engineering activities, including research and development, product development, software quality assurance and professional services. 7 Table of Contents Finance, General and Administrative Finance and general and administrative operations are conducted under the direction of the Company’s Chief Financial Officer, Jodi M. Juretich. Intellectual Property Rights The Company’s intellectual property rights are important and valuable assets that enable the Company to promote its products and services and improve its competitive position. The Company relies on copyright, trade secret, and trademark laws, confidentially and other agreements with employees and with OEMs, distributors, end users, and other customers, and various security measures, such as software encoding, to protect the proprietary nature of its products. The Company protects the source code of its software products as trade secrets and makes source code available to other parties only under limited circumstances using security measures and contractual restrictions. The Company’s software products are generally provided to customers for use pursuant to license agreements that limit the customers’ use of those products. The Company relies in part on electronic license agreements that are not physically signed by the customers, and the enforceability of such agreements has not been conclusively determined in all jurisdictions. In addition, semiconductor-related industries have experienced a significant amount of intellectual property litigation. Litigation may become necessary to enforce the Company’s intellectual property rights, and the Company’s intellectual property rights may be challenged or invalidated, which would negatively affect the Company’s competitiveness. Litigation may also be necessary to defend the Company against claims of intellectual property infringement, and adverse results in any such litigation could limit the Company’s ability to develop and distribute its products. Moreover, intellectual property litigation can be expensive and require the time and attention of Company management and other personnel. Any of these circumstances could negatively affect the Company’s business, results, and financial condition. Monitoring and preventing the unauthorized use of computer software and related technologies is difficult, and software piracy is a significant problem in the software industry. These challenges are particularly difficult in some international markets, where intellectual property rights are not protected as well as they are in the United States. In addition, there is no guaranty that the Company’s confidentiality agreements and other agreements will be honored by the other contracting parties, that the Company will prevail in any litigation that arises with respect to those agreements, that the Company will have adequate remedies for any breach of those agreements, or that the Company’s technology will not otherwise become known to or independently developed by others. The Companywill continue to make significant efforts to protect its intellectual property rights. Major Customers and Foreign Sales During 2013 and 2012, no single customer accounted for 10% or more of the Company’s total revenues. The following table summarizes domestic and export sales as a percent of total sales for the years ended December 31, 2013 and 2012: 8 Table of Contents Years Ended December 31, Domestic sales 53% 59% Export Sales 47% 41% In 2013, a majority of the Company's export sales were payable in United States dollars so the Company’s exposure to currency fluctuations with respect to its accounts receivables was minimal. In 2013 and 2012, sales to customers in Japan accounted for 12% of total sales. Personnel As of December 31, 2013, the Company had 33 direct employees. None of the employees of the Company are represented by a union or subject to a collective bargaining agreement, and Cimetrix considers its relations with its employees to be favorable. Executive Officers of the Registrant Officer Name Position Age Robert H. Reback CEO and President 54 Jodi M. Juretich CFO, Secretary and Treasurer 51 David P. Faulkner Executive Vice President 58 Paul A. Johnson Vice President of Software Engineering 58 Robert H. Reback joined Cimetrix as Vice President of sales in January 1996, was promoted to Executive Vice President of sales in January 1997, and was promoted to President in June, 2001. Mr. Reback’s career background includes director of sales/account executive for Thesis, Inc., a privately owned supplier of factory automation software, andsenior automation engineer for Texas Instruments. Prior to joining Cimetrix, Mr. Reback was the district manager of Fanuc Robotics' West Coast business unit. Mr. Reback has a Bachelor of Science degree in Mechanical Engineering and a Master of Science degree in Industrial Engineering from Purdue University. Jodi M. Juretich joined Cimetrix in May 2007 and was promoted to Chief Financial Officer in November 2008. Ms. Juretich has a strong background in executive accounting management for private high-growth companies as well as 10 years of public accounting experience. Prior to joining Cimetrix, Ms. Juretich was vice president of finance for two venture funded private companies and general manager for a subsidiary of Monster.com. She has played key roles in raising venture capital in start-up organizations and led Cimetrix in implementing and managing Sarbanes-Oxley compliance requirements. She currently sits on the Executive Board of Directors as the Chairman of the Board for the Utah Foster Care Foundation. Ms. Juretich holds a Bachelor of Science degree in Business Management from Westminster College. David P. Faulkner joined Cimetrix in August 1996. Mr. Faulkner was previously employed as the manager of PLC Marketing, Manager of Automotive Operations, and District Sales Manager for GE Fanuc Automation, a global supplier of factory automation computer equipment specializing in programmable logic controllers, factory software, and computer numerical controls. Faulkner has a Bachelor of Science degree in Electrical Engineering and a Master of Business Administration degree from Rensselaer Polytechnic Institute. Paul A. Johnson joined Cimetrix in July 2010.Mr. Johnson has 25 years of experience in software development in a variety of industries, including semiconductor, telecommunications, and finance. Mr. Johnson has an extensive development and management background working in .NET/C#, and Agile development methodologies, as well as object-oriented design and implementation techniques. Throughout his career, Mr. Johnson has led many software product engineering organizations, both large and small, serving in roles such as primary developer, team lead, principal architect, and executive manager. Mr. Johnson specializes in the application of mature software development technologies and processes as well as incorporating new techniques where they prove successful. Mr. Johnson has a Bachelor of Science degree in Physics from the United States Military Academy, a Master of Science in Aerospace Engineering from the Georgia Institute of Technology, and a Master of Science in Molecular and Cell Biology from University of Texas, Dallas. 9 Table of Contents ITEM 1A. RISK FACTORS Statements regarding the future prospects of Cimetrix must be evaluated in the context of a number of factors that may materially affect the Company’s financial condition and results of operations. Disclosure of these factors is intended to permit the Company to take advantage of the safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended. In addition to the factors discussed elsewhere in this report, these are important factors that could cause actual results or events to differ materially from those contained in any forward-looking statements made by or on behalf of the Company. Although Cimetrix has attempted to list the factors that it is currently aware may have an impact on its operations, there may be other factors of which the Company is currently unaware or to which it does not assign sufficient significance, and the following list should not be considered comprehensive. The Company has a past history of operating losses. Cimetrix has an accumulated operating deficit of $30,968,000 at December 31, 2013. The Company’s future liquidity is dependent on sustaining positive cash flows from operations and, to the extent necessary, obtaining additional external financing through the issuance of debt or equity securities or drawing on the current line of credit. See “Liquidity and Capital Resources” discussion in Item 7. If the Company is unable to sustain the cash flow necessary to support future operations and meet its research and development needs, its future operations would be materially adversely affected. The semiconductor capital equipment market is highly cyclical. Cimetrix’s largest single source of revenue is the highly cyclical semiconductor capital equipment industry. The semiconductor capital equipment industry periodically has severe and prolonged downturns which can cause the Company’s operating results to fluctuate significantly. The Company is also exposed to risks associated with industry overcapacity, including reduced capital expenditures, decreased demand for the Company’s products, and potential delays by customers paying for the Company’s products. Cimetrix’s business depends in significant part upon the capital expenditure decisions of manufacturers of semiconductor devices, including manufacturers that open new, or expand existing, facilities. Periods of overcapacity and reductions in capital expenditures cause decreases in demand for the Company’s products and services. The Company is reliant on software license revenue associated with OEM shipments. During the past three years, the Company has obtained over 70% of its revenue from software license revenue associated with the shipment of equipment by its customers. The 2010 global economic environment increased the demand for electronic devices by consumers and businesses, resulting in dramatic increases in year-over-year spending on capital equipment which continued into the first half of 2011. This trend reversed in the second half of 2011 andthe semiconductor capital equipment market decreased in 2012 and 2013. Our ability to accurately predict future economic conditions beyond the next three months is particularly lowdue to the wide variability of macro-economic forces including the global economy, changes in technology, government regulations impacting our target industries, and inventory levels of electronics products. 10 Table of Contents The Company is engaged in a highly competitive industry. Cimetrix is engaged in a highly competitive industry involving rapidly changing products. The likelihood of success of the Company must be considered in light of the problems, expenses, difficulties, complications, and delays frequently encountered in connection with the development of new software and other products and services as well as the competitive environments within the industry in which the Company operates. There can be no assurance that the Company will not encounter substantial delays and unexpected expenses related to research, development, production, marketing, or other unforeseen difficulties in bringing new software products and services to market. Management believes that most, if not all, of the Company's major competitors currently have greater financial resources and market presence than Cimetrix. Accordingly, these competitors may be able to compete very effectively on pricing and to develop technology to increase the effectiveness and flexibility of their products. Further, each of these competitors has already established a share of the market for their products and may find it easier to limit market penetration by Cimetrix. While management is unaware of any current initiatives, any of these competitors could be developing additional technology that will directly compete with the Company's product offerings. By focusing on the semiconductor and electronics markets, management believes the Company can earn a leadership position in the face of other competitors. The Company may experience delays or technical difficulties in the introduction of new products. Cimetrix may experience delays or technical difficulties in the introduction of new products, and this may be costly and adversely affect customer relationships. The Company’s success depends in part on continuing to gain “design in” wins for Cimetrix software products, which includes new product ideas. The Company’s products are complex and the Company may experience delays and technical difficulties in the introduction of new software products or product enhancements or difficulties when products are put in high volume production lines. The Company’s inability to overcome such difficulties, to meet the technical specifications of any new products or enhancements, or to ship the products or enhancements in a timely manner could materially adversely affect the Company’s business and results of operations as well as customer relationships. The Company may, from time to time, incur unanticipated costs to ensure the functionality and reliability of products and solutions early in their life cycles and such costs could be substantial. If the Company experiences reliability or quality problems with its new products or enhancements, it could face a number of difficulties, including reduced orders, higher customer service costs, and delays in collection of accounts receivable, all of which could materially adversely affect the Company’s business and results of operations. The Company’s business involves a lengthy sales cycle. Sales of Cimetrix’s software products and related services depend upon the decision of a prospective customer to change its current software applications. Therefore, the decision to purchase the Company’s products and services often requires time consuming internal procedures associated with the evaluation, testing, implementation, and introduction of new technologies into customers’ software applications. In addition, after the technical evaluation has been successfully completed, the Company may experience further delays finalizing system sales while the customer obtains internal approval for the new software application. Consequently, months or even years may elapse between the first contact with a customer regarding a potential purchase and the customer’s placing the order. The Company’s lengthy sales cycle increases sales and marketing costs and reduces the predictability of the Company’s revenues. 11 Table of Contents The Company is dependent upon OEM customers. Cimetrix sells its products principally to equipment suppliers, or OEMs, which have relationships with the end users. The quantity of each customer’s business with the Company depends substantially on that customer’s relationships with end users, market acceptance of the customer’s products that utilize the Company's software products, and the development cycle of the customer’s products. The Company could be materially affected adversely by either a downturn in its customer’s sales or their failure to meet the expectations of their end-user customers. The Company will likely, from time to time, have individual customers that account for a significant portion of its business and any adverse developments in such customers’ business would adversely affect the Company. The Company’s markets are affected by industry consolidation We have seen companies acquire other companies in the industry, such as Applied Materials combining with Tokyo Electron Ltd. (TEL), TEL purchasing Nexx and FSI, and Lam Research acquiring Novellus. This process of industry consolidation can impact sales strategies and affect our momentum toward winning new customer designs, whether our sales focus is the acquirer or the company being purchased. In addition, Cimetrix products could be replaced with another solution as a result of a consolidation, causing Cimetrix to lose runtime revenue. The Company’s markets are characterized by rapid technological changes. The markets for Cimetrix’s products are new and emerging, and as such, these markets are characterized by rapid technological change, evolving requirements, developing industry standards, and new product introductions. The dynamic nature of these markets can render existing products obsolete and unmarketable within a short period of time. Accordingly, the life cycle of the Company's products is difficult to estimate. The Company's future success depends in large part on its ability to enhance its products and to develop and introduce, on a timely basis, new products that keep pace with technological developments and emerging industry standards and gain a competitive advantage. Potential Future Adjustment to Deferred Tax Asset. Based on its historic and estimated future earnings, the Company recorded a deferred tax asset of $1,366,000 on its June 30, 2013 Condensed Consolidated Balance Sheets. In accordance with accounting guidelines this also resulted in an increase of $1,366,000 in net income for the quarter ended June 30, 2013 and adjusted at year ended December 31, 2013 to $1,338,000. The value of this asset is based in part on estimates of future earnings, which are subject to change and which could be adversely affected by changes in the Company’s business prospects.In the event that these estimates change in the future, the book value of the deferred tax asset may decrease. In such event, the recorded amount on the Condensed Consolidated Balance Sheets would go down and earnings for the associated periods would be reduced by the same amount. Any such change would most likely adversely affect the market price for the Company’s stock. The Company is highly dependent upon key personnel. The Company is highly dependent on the services of its key managerial and engineering personnel, including, Bob Reback, President and Chief Executive Officer, Jodi Juretich, Chief Financial Officer, Dave Faulkner, Executive Vice President of Sales and Marketing and Paul Johnson, Vice President of Software Engineering. The loss of any member of the Company's senior management team could adversely affect its business prospects. The Company does not maintain key-man insurance for any of its key management personnel. 12 Table of Contents Future litigation may adversely affect the Company. If legal proceedings are brought against Cimetrix in the future, there could be adverse consequences. If the Company were sued for a violation of the intellectual property rights of another entity, the target of a class action with respect to fluctuations in its share price, or the defendant (or even the plaintiff) in other major litigation, the business and operations of the Company could be adversely affected. Any such litigation could distract management attention and result in significant costs, without regard to the outcome of the litigation. In addition, any adverse judgment in such litigation could have a material adverse impact on the financial position of the Company and its business prospects. Continued compliance with regulatory and accounting requirements will be challenging and costly. Publicly-held companies are subject to increasing regulatory and disclosure requirements. Meeting these requirements is time consuming and may require the Company to hire additional personnel and obtain additional legal, accounting, and advisory services, all of which may cause the Company’s general and administrative costs to increase. Compliance with existing and future regulatory requirements may adversely affect the operating results of the Company. The price of the Company’s common stock has fluctuated in the past and may continue to fluctuate significantly in the future. The market price of the Company’s common stock has been highly volatile in the past, which may continue in the future. In addition, in recent years the stock market in general, and the market for shares of high technology stocks in particular, have experienced extreme price fluctuations. These fluctuations have often been unrelated to the operating performance of the affected companies and such fluctuations could adversely affect the market price of the Company’s common stock. In the past, securities class action litigation has often been instituted against a company following periods of volatility in its stock price. This type of litigation, if filed against the Company, could result in substantial costs and divert management’s attention and resources. ITEM 1B. UNRESOLVED STAFF COMMENTS The Company is not subject to this requirement since it is not an accelerated filer. ITEM 2. PROPERTIES The Company’s principal offices are located in a leased facility at 6979 South High Tech Drive, Salt Lake City Utah. The present facility consists of approximately 17,000 square feet and expires on September 30, 2014. All operations of the Company are conducted from its headquarters, with satellite offices located in California, Massachusetts, Texas and Yokohama-shi, Kanagawa, Japan. ITEM 3. LEGAL PROCEEDINGS The Company is not currently involved with any pending litigation. ITEM 4. MINE SAFETY DISCLOSURES This item does not apply to our business. 13 Table of Contents PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The common stock of the Company is quoted on the OTCQB marketplace through OTC Markets Group under the symbol "CMXX". The table below sets forth the high and low bid prices of the Company's common stock for each quarter during the past two fiscal years. The quotations presented reflect inter-dealer prices, without retail markup, markdown, or commissions, and may not necessarily represent actual transactions in the common stock.On March 14, 2014, the closing bid quotation for the Company’s common stock on the OTCQB market place was$0.19 per share. Potential investors should be aware that the price of the common stock in the trading market may change dramatically over short periods as a result of factors unrelated to the earnings and business activities of the Company. Period (Calendar Year) Price Range High Low First quarter Second quarter Third quarter Fourth quarter First quarter Second quarter Third quarter Fourth quarter On March 14, 2014, there were 45,042,006 shares of common stock outstanding held by approximately 635 shareholders of record, which does not include shareholders whose stock is held through securities position listings. To date, the Company has not paid dividends with respect to its common stock. Management plans to retain future earnings, if any, for working capital and investment in growth and expansion of the business of the Company and does not anticipate paying any dividends on the common stock in the foreseeable future. Equity Compensation Plan Information In May 2011, the shareholders approved an amendment to the Company’s 2006 Long-Term Incentive Plan (the “Plan”) to authorize an additional 3,000,000 shares of common stock to make available for awards. In addition to stock options, the Plan authorizes the grant of stock appreciation rights, restricted stock awards and other stock unit, and equity-based performance awards. The following table summarizes the Company’s equity compensation plan as of December 31, 2013. 14 Table of Contents Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options Weighted Average Exercise Price of Outstanding Options Number of Securities Issued as Restricted Stock Grants (1) Number of Securities Remaining Available for Future Issuance Equity compensationplans approved bysecurity holders (2) 3,040,069 $ 2,692,986 625,549 (1) During the years ended December 31, 2013 and 2012, no restricted stock was awarded. (2) A total of 9,250,000 shares of common stock have been reserved for issuance under the Plan. To date, a total of 5,683,444 options and 2,692,986 shares of restricted stock have been granted and 248,021 options have been exercised under the Plan. A total of 9,250,000 shares of common stock have been reserved for issuance under the Plan and all shares are registered under Form S-8 registration statements, filed on August 27, 2004, June 11, 2010, and June 23, 2011. Recent Sales of Unregistered Securities The Company did not have any sales of unregistered securities in 2013. ITEM 6. SELECTED FINANCIAL DATA The Company is not subject to this requirement since it is not an accelerated filer. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview The following is a brief discussion and explanation of significant financial data, which is presented to help the reader understand the results of the Company’s financial performance for the years ended December 31, 2013 and 2012, and the Company’s financial position at December 31, 2013. The information includes discussions of sales, expenses, capital resources, and other significant financial items. Cimetrix is a software engineering company that designs, develops, markets and supports factory connectivity and equipment control products for today’s smart, connected factories. The Company’s primary customers are original equipment manufacturers (OEMs) that supply precision electronics manufacturing equipment for semiconductor wafer fabrication as well as adjacent industries such as solar/photovoltaic (PV), high-brightness light-emitting diode (HB-LED), disk drive, flat panel displays, printed circuit boards, and other electronics manufacturing. Revenues are derived from the sales of software and services. Software includes the initial sale of software development kits, the ongoing runtime licenses that equipment suppliers purchase for each machine shipped with Cimetrix software and annual contracts for software license updates and product support. Services include the sale of professional services that provide customers with software solutions typically incorporating Cimetrix software products. While Cimetrix products are installed in a wide range of industries, the Company has focused on the global semiconductor and adjacent industries.For a detailed discussion of the Company’s products, markets, and other Company information, refer to Item 1, “Business.” 15 Table of Contents Revenue Recognition The Company derives revenues from two primary sources, software and professional services. Software revenues are reported in two categories, the sale of new software licenses and software license updates and product support. The Company has “off-the-shelf” software packages in the equipment control and factory connectivity product lines. Equipment control products include items such as CIMControlFramework, CIMControl, and CIMulation. Connectivity products include items such as CIM300, CIMConnect, and CIMPortal. New software licenses include the sale of software development kits as well as the runtime license fees associated with deployment of the Company’s software products. Software license updates and product support are typically annual contracts with customers that are paid in advance, which provides the customer access to new software releases, maintenance releases, patches, and technical support personnel. Professional service sales are derived from services that provide customers with training and mentoring to assist them in using Cimetrix software products. Before the Company recognizes revenue, the following criteria must be met: 1) Evidence of a financial arrangement or agreement must exist between the Company and its customer. Purchase orders and signed OEM contracts are two examples of items accepted by the Company to meet this criterion. 2) Delivery of the products or services must have occurred. The Company treats either physical or electronic availability as having met this requirement. It is the policy of the Company to provide its customers a 30-day right to return. However, because the amount of returns has historically been insignificant, the Company recognizes revenue immediately upon transfer of both title and risk of loss to the customer upon delivery of the product. If the number of returns were to increase, the Company would establish a reserve based on a percentage of sales to account for the possibility of such returns. 3) The price of the products or services is fixed and measurable. 4) Collectability of the sale is reasonably assured and receipt is probable. Collectability of a sale is determined on a customer-by-customer basis. Typically, Cimetrix sells to large corporations which have demonstrated an ability to pay. If it is determined that a customer may not have the ability to pay, revenue is deferred until the payment is collected. The software component of the Company’s products is an integral part of its functionality. As such, the Company applies the provisions of the Accounting Standards Codification (“ASC”) Topic 985-605 Software - Revenue Recognition. The Company’s products are fully functional at the time of delivery. The software components of the Company’s products do not require significant production, modification, or customization. As such, revenue from product sales is recognized upon delivery provided that the criteria outlined above are met. Revenue related to services is recognized as services are performed if there is not an extended contract related to such services. If the services are provided pursuant to a contract that extends over a period of time, the revenue from services is recorded ratably over the contract period, generally using the percentage of completion method. When the current estimates of total contract revenue and contract cost indicate a loss, a provision for the entire loss on the contract is made in the period in which the loss becomes evident. For sales with a bundled package of new software licenses, software license updates, product support, and professional services, revenue is first allocated to software license updates and product support and professional service obligations at fair market value. The remaining amount is applied to new software license revenue. Assuming all of the above criteria have been met, revenue from the new software license portion of the package is recognized upon shipment. Revenue from material software license updates and product support contracts is recognized ratably over the term of the contract, which is generally 12 months. Revenue from professional services is recognized as services are performed. Standard payment terms for sales are net 30 days for sales in the United States and net 45 to 60 days for foreign customers. On occasion, extended payment terms will be offered. If the Company provides payment terms greater than 90 days and collection is not reasonably assured, then revenues are generally recognized as payments are received. 16 Table of Contents Stock-Based Compensation We measure compensation cost for equity-based awards (i.e. stock options, warrants and restricted stock units) at fair value on date of grant and recognize the fair value of compensation for awards expected to vest over the requisite service period. We currently use the Black-Scholes option pricing model to determine the fair value of stock options and warrants. The determination of the fair value of stock-based awards on the date of grant using an option pricing model is affected by our stock price as well as assumptions regarding a number of complex and subjective variables. These variables include our expected stock price volatility over the expected term of the awards, actual and projected employee stock option exercise behaviors, the risk-free interest rate, estimated forfeitures, and expected dividends. We estimate the expected term of options granted by calculating the average term from our historical stock option exercise experience. We estimate the volatility of our common stock by using historical volatility of market prices for our stock as quoted in its trading market. We base the risk-free interest rate on zero-coupon yields implied from U.S. Treasury issues with remaining terms similar to the expected term on the options. We do not anticipate paying any cash dividends in the foreseeable future and therefore use an expected dividend yield of zero in the option pricing model. We are required to estimate forfeitures at the time of grant and revise those estimates in subsequent periods if actual forfeitures differ from those estimates. We use historical data to estimate pre-vesting option forfeitures and record stock-based compensation expense only for those awards that are expected to vest. If we use different assumptions for estimating stock-based compensation expense in future periods or if actual forfeitures differ materially from our estimated forfeitures, the change in our stock-based compensation expense could materially affect our operating income, net income and net income per share. Accounts Receivable Trade accounts receivable are carried at original invoice amount less an estimate made for doubtful accounts. The Company offers credit terms on the sale of its products to a majority of its customers and requires no collateral from these customers. The Company performs ongoing credit evaluations of its customers’ financial condition and maintains an allowance for doubtful accounts based upon historical collection experience and expected collectability of all accounts receivable. The Company’s allowance for doubtful accounts, which is determined based on historical experience and a specific review of customer balances, was $20,000 as of December 31, 2013 and 2012. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded as income when received. Impairment of Long-Lived Assets The Company periodically reviews its long-lived assets for impairment when events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. The Company evaluates, at each balance sheet date, whether events and circumstances have occurred which indicate possible impairment. The carrying value of a long-lived asset is considered impaired when the anticipated cumulative undiscounted cash flows of the related asset or group of assets is less than the carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the estimated fair market value of the long-lived asset. 17 Table of Contents In 2013 and 2012, the Company did not have any impairment of its long-lived assets. Income Taxes As part of the process of preparing consolidated financial statements, the Company is required to estimate income taxes in each of the jurisdictions in which it operates. This process involves estimating the Company’s actual current income tax exposure together with assessing temporary differences resulting from differing treatment of items for income tax and financial accounting purposes. These temporary differences result in deferred tax assets and liabilities. When appropriate, the Company records a valuation allowance to reduce its deferred tax assets to the amount that the Company believes is more likely than not to be realized. Key assumptions used in estimating a valuation allowance include potential future taxable income, projected income tax rates, expiration dates of net operating loss and tax credit carry forwards, and ongoing prudent and feasible tax planning strategies As of December 31, 2013, the Company had a net operating loss carry forward of approximately $17,105,000, that may be offset against future taxable income. Portions of the net operating loss carry forward expire at various times during the period from 2018 through 2034. Use of this net operating loss carry forward may also be limited in the event of substantial changes in the Company’s ownership. Based on the foregoing, at December 31, 2013, the valuation of the Company’s deferred tax asset was $7,686,000. Due to the Company’s historical lack of earnings, there was a valuation for this entire amount and the Company did not include this deferred tax asset on its December 31, 2012 Consolidated Balance Sheets. At December 31, 2013, the Company evaluated its historic and estimated future net income and determined the valuation of the deferred tax asset was $7,693,000 with a calculated valuation allowance of $6,355,000. The change in the valuation allowance of $1,338,000 at December 31, 2013 has been reported as a component of the provision for income taxes (benefit) in the accompanying Consolidated Statements of Income and as change in value of the deferred tax asset on the Consolidated Balances Sheets at December 31, 2013. In the event that estimates of future earnings decrease in the future, the book value of the deferred asset may also decrease, resulting in a decrease in earnings for the periods in which this change is recorded. If the Company were to determine that it would be able to realize its deferred tax assets in the future in excess of the net recorded amount, an adjustment to reduce the valuation allowance would increase income in the period such determination was made. Operations Review Cimetrix reported income before taxes of $41,000 for the year ended December 31, 2013, compared to income before taxes of $74,000 for the year ended December 31, 2012. The income before taxes for 2013 and 2012 includes non-cash expenses related to stock-based compensation of $91,000 and $82,000 for the years ended December 31, 2013 and 2012, respectively. The income before taxes for 2013 and 2012 also includes non-cash expenses for depreciation and amortization of $61,000 and $65,000, respectively. Net income was $1,382,000 for the year ended December 31, 2013 compared to net income of $68,000 for the year ended December 31, 2012. The net income for the 2013 fiscal year was primarily related to the recording of a deferred tax asset of $1,338,000 during the year 2013, based on estimates of future earnings. Accounting guidance requires that this amount also be reflected on the income statement at the same time that the asset is recorded. The Company anticipates that this is a non-reoccurring event and does not reflect ongoing earnings to be expected from the Company. 18 Table of Contents Net cash used in operating activities for the year ended December 31, 2013 was $85,000. Net cash provided by operating activities for the year ended December 31, 2012 was $180,000. Results of Operations The following table sets forth the percentage of costs and expenses to net revenues derived from the Company's Consolidated Statements of Income for each of the two preceding fiscal years. Years Ended December 31, Total Revenues 100% 100% Operating costs and expenses: Cost of revenues 42 40 Sales and marketing 18 18 Research and development 16 18 General and administrative 22 21 Depreciation and amortization 1 2 Total operating costs and expenses 99 99 Income from operations 1 1 Other income (expense), net - - Total other expenses, net - - Income before income taxes 1 1 Provision for income taxes - Net income 26% 1% Revenues The following table summarizes revenues by category and as a percent of total revenues: Years Ended December 31, New software licenses $ 75% $ 70% Software license updates and product support 20% 18% Total software revenues 95% 88% Professional services 5% 12% Total revenues $ 100% $ 100% 19 Table of Contents Total revenue for 2013 decreased $405,000 or 7%, to $5,234,000, from $5,639,000 in 2012. As the above table indicates, the decrease in net sales in 2013 as compared to 2012 was attributed primarily to the reduction in revenue from professional services resulting from implementing a new services strategy in the second quarter of 2012 as discussed later in this section. While Cimetrix is primarily a software products company, professional services is a complementary service we offer to assist customers in using Cimetrix products. The mix of revenue categories is subject to change on a year-to-year basis. The market for semiconductor capital equipment, our largest single source of revenue for the past several years, declined approximately 13% year-over-year, which led to reduced software license revenues. Cimetrix revenues associated with software license updates and product support increased 5% year-over-year as the Company added incremental new customers. Cost of Revenues The Company's cost of revenues as a percentage of total revenues for the years ended December 31, 2013 and 2012 was 42% and 40%, respectively. Cost of revenues decreased $79,000 or 3%, to $2,197,000 for 2013, from $2,276,000 for 2012. This decrease was primarily a result of the decrease in revenues over the same periods, but was also impacted by investments in our current products, new products and the reduction of the use of service partners to augment our engineering team to deliver Professional Services. Cost of revenues is higher for professional services compared to software sales and the cost of revenues as a percentage of total revenues will vary from period to period depending on the mix of software and professional service revenues, the type of service projects completed, the pricing strategy for the projects, the extent of utilization of outside resources, and other factors. Sales and Marketing Sales and marketing expenses decreased $65,000 or 6%, to $957,000 in 2013, from $1,022,000 in 2012. The decrease was primarily a result of reduced commissions from lower revenues. Sales and marketing expenses reflect the direct payroll and related travel expenses of the Company’s sales and marketing staff, the development of product brochures and marketing materials, costs associated with press releases, branding, search engine optimization, website design improvements and costs related to the Company’s representation at industry trade shows. Research and Development Research and development expenses decreased $177,000 or 17%, to $852,000 in 2013, from $1,029,000 in 2012. The decrease was primarily due to the reduction of use of service partners in 2012 to augment our engineering team. Because Cimetrix was able to significantly strengthen its balance sheet during the last up cycle, the Company has been able to maintain its highly experienced staff of research and development engineers and used the down cycle to continue investing in new technologies and new products to better position the Company for future growth. Research and development expenses include only direct costs for wages, benefits, materials, and education of technical personnel involved in new product development activities. All indirect costs such as rents, utilities, depreciation and amortization are included in general and administrative expenses, as discussed below. General and Administrative General and administrative expenses decreased $48,000, or 4%, to $1,137,000 in 2013, from $1,185,000 in 2012. The decrease was primarily due to lower profit sharing costs as well as a reduction in facility costs in the last quarter of 2012. General and administrative expenses include all direct costs for administrative and accounting personnel and all rents and utilities for maintaining Company offices. The Company continues to incur general and administrative expenses related to its public company status and Sarbanes-Oxley internal controls compliance activities. Depreciation and Amortization Depreciation and amortization expense decreased $4,000, or 6%, to $61,000 in 2013 from $65,000 in 2012. The decrease in depreciation and amortization was a result of aging equipment becoming fully expired. 20 Table of Contents Other Income (Expense) Cimetrix earned $2,000 and $1,000 in interest income in 2013 and 2012. For the year ended December 31, 2013 and 2012, the Company reported $8,000 and $12,000, respectively, in other income from its Japan subsidiary, Cimetrix Japan K.K. due to a Japanese tax law, whereby companies are exempt from turning over collected consumption tax to the government if annual revenues do not meet regulatory thresholds, which we were below for 2013 and 2012. Interest expense decreased $1,000 or 100%, to $0 in 2013, compared to $1,000 in 2012. The interest expense in 2012 was related to incidental short-term financing fees that did not repeat in 2013. Liquidity and Capital Resources At December 31, 2013, the Company had current assets of $1,956,000, including cash of $887,000, and current liabilities of $507,000 resulting in a working capital of $1,449,000. Current liabilities include deferred revenue of $273,000 at December 31, 2013, which requires the Company to provide services and support but does not represent a scheduled obligation requiring the outlay of Company funds other than the payment of employee expenses and other costs necessary to provide the support. Revolving Bank Line of Credit - The Company and Silicon Valley Bank (the “Bank”) entered into a Loan and Security Agreement which expires in September 2014. Line of credit advances are available to the Company in accordance with a defined “Availability Amount”, based in part on qualifying accounts receivable, up to a maximum of $1 million. The terms of this credit facility are summarized in Note 5 to the Condensed Consolidated Financial Statements included in this report. At December 31, 2013, the Company had no borrowings against the line of credit and was in compliance with all covenants. Liquidity – In the past, the Company incurred net losses and negative cash flows from operations; however, the Company has reported income before taxes in 17 out of the last 18 quarters. As of December 31, 2013, the Company had an accumulated deficit of $30,968,000 and total stockholders’ equity of $2,761,000. During the year ended December 31, 2013, the Company reported income before taxes of $41,000 and net cash used in operating activities of $85,000. Management believes the existing cash, anticipated cash flows from operations and available borrowings from the line of credit will be sufficient to fund planned operations for the next twelve months. However, there can be no assurance that operations and operating cash flows will continue at the current levels or improve in the near future. If the Company is unable to maintain profitable operations and generate positive operating cash flows sufficient to meet operating obligations, it may need to seek additional funding or be forced to scale back its development plans or to significantly reduce or terminate operations. Net cash used by operating activities for the year ended December 31, 2013 was $85,000 compared to net cash provided by operating activities of $180,000 for the year ended December 31, 2012. Net cash used in investing activities for the year ended December 31, 2013 was $8,000 and consisted of $24,000 for the purchase of hardware and software, less $14,000 in proceeds received from the reduction of a security deposit for the Salt Lake City headquarters facility and proceeds of $2,000 for the sale of property and equipment. Net cash used in investing activities for the year ended December 31, 2012 was $24,000 for the purchase of hardware and software. 21 Table of Contents Net cash used in financing activities for the year ended December 31, 2013 was $47,000 compared to $0 for the year ended December 31, 2012. The $47,000 represented the use of Company funds to repurchase 525,000 shares of the Company’s common stock from two shareholders. The Company has not been adversely affected by inflation. Revenues from foreign customers were $2,444,000 during the year ended December 31, 2013, representing 47% of the Company’s total revenues, compared to $2,340,000, or 41%, of total revenues during the year ended December 31, 2012. There are potential economic risks inherent in foreign trade. To minimize the risk from changes in foreign currency exchange rates, the Company’s export sales are primarily transacted in United States dollars. Contractual Obligations and Commitments The future contractual obligations of the Company as of December 31, 2013 are $50,000 for operating lease payments, all due in 2014. Recently Issued Accounting Standards There were no recent accounting pronouncements that would have a significant impact on our financial statements. Factors Affecting Future Results Total revenues for 2013 decreased 7% compared to 2012, reflecting the net effect of decreased sales as predicted by industry analysts that the semiconductor equipment industry would be down 13% in 2013, and decreased revenue from professional services, all as previously discussed in the Operations Review section. Sales of software development kits are difficult for the Company to forecast, as the Company is highly dependent on the timing of the equipment suppliers’ decision to initiate a new machine development program and utilize the Company’s products. The Company continues to focus on incrementally expanding its customer base and product line in order to increase revenues. In the last two years, the Company invested significant R&D into its CIMControlFramework product for equipment control, which enables the Company to provide equipment makers with a complete software solution that reduces their time-to-market for new equipment developments. As equipment makers reduce costs and internal resources, Cimetrix believes the market for CIMControlFramework will continue to grow as equipment makers invest in new machine development programs. In mid-October this year, the Company introduced CIMPortal Plus software for equipment manufacturers and integrated device manufacturers (IDMs). CIMPortal Plus, combined with new SEMI standards, provides capability to chip makers to determine when and how much data to collect. CIMPortal Plus makes the equipment data collection much more efficient leading to increased productivity, quality improvements and reduced costs in the fabs. Cimetrix believes the market for CIMPortal Plus will grow as adoption of the new SEMI standards increases. Ultimately, the Company’s business is driven by the global demand for electronic devices by consumers and businesses. Any changes in the global economic conditions could adversely affect Cimetrix’s business and the results of operations. 22 Table of Contents The Company continues to pursue customers through its professional services group, which is now focused on training and coaching our OEM customers in the use of Cimetrix products instead of implementing turnkey solutions. This approach prepares the OEM customer to quickly address changing needs from their customers. We established a set of integration partners for those customers who do require a turnkey solution. This change in strategy allows us to focus on delivering great products. The Company’s future operating results and financial condition are difficult to predict and will be affected by a number of factors. The markets for the Company’s products are emerging and specialized. There can be no assurance that the markets for factory connectivity and equipment control that are served by the Company will continue to grow, or that the Company’s existing and new products will satisfy the requirements of those markets and achieve a successful level of customer acceptance. Because of these and other factors, past financial performance is not necessarily indicative of future performance, and historical trends should not be used to anticipate future operating results. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States (“GAAP”) requires estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities in the consolidated financial statements and accompanying notes. The SEC has defined a company’s critical accounting policies as the ones that are most important to the portrayal of the company’s financial condition and results of operations, and which require the company to make its most difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain. Based on this definition, we have identified our critical accounting policies and judgments, which were discussed above. We also have other key accounting policies, which involve the use of estimates, judgments, and assumptions that are significant to understanding our results. For additional information, see Note 1 of our notes to consolidated financial statements. Although we believe that our estimates, assumptions, and judgments are reasonable, they are based upon information presently available. Actual results may differ significantly from these estimates under different assumptions, judgments, or conditions. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is not subject to this requirement since it is not an accelerated filer. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The Financial Statements of the Company called for by this item are contained in a separate section of this report. See “Index to Consolidated Financial Statements” on Page F-1. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES None. ITEM 9A. CONTROLS AND PROCEDURES Management’s Report on Internal Control Over Financial Reporting 23 Table of Contents Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined under Exchange Act Rules 13a-15(f). The Company’s internal control system is designed to provide reasonable assurance to its management and board of directors regarding the preparation and fair presentation of published financial statements. Under the supervision and with the participation of the Company’s management, including the principal executive officer and principal financial officer, Cimetrix conducted an evaluation of the effectiveness of its internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on the evaluation under that framework, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2013. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Cimetrix’s internal control over financial reporting was not subject to a requirement for attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. (a) Evaluation of disclosure controls and procedures The Company’s management, under the supervision and with the participation of its chief executive officer and chief financial officer, evaluated the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of December 31, 2013. Based on that evaluation, the Company’s chief executive officer and chief financial officer concluded that the disclosure controls and procedures employed at the Company are effective to ensure that the information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized, and reported within the time periods specified in SEC rules and forms. (b) Changes in internal controls During the most recent fiscal quarter covered by this report, and since that date, there has been no change in the Company’s internal controls over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Information required by this item, other than the information regarding executive officers and directors which is contained in Part I of this report, is incorporated by reference from the information in the Company’s definitive Proxy Statement to be filed for the 2014 Annual Meeting of Stockholders. ITEM 11. EXECUTIVE COMPENSATION Information required by this item is incorporated by reference from the information in the Company’s definitive Proxy Statement to be filed for the 2014 Annual Meeting of Stockholders. 24 Table of Contents ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Information required by this item is incorporated by reference from the information in the Company’s definitive Proxy Statement to be filed for the 2014 Annual Meeting of Stockholders. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Information required by this item is incorporated by reference from the information in the Company’s definitive Proxy Statement to be filed for the 2014 Annual Meeting of Stockholders. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Information required by this item is incorporated by reference from the information in the Company’s definitive Proxy Statement to be filed for the 2014 Annual Meeting of Stockholders. PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a)Financial Statements and Schedules The audited consolidated financial statements of the Company and the report of independent registered public accountants required in Part II, Item 8 are included beginning on page F-1. See the Index to Consolidated Financial Statements on page F-1. Financial statement schedules have been omitted since they are either not required, not applicable, or the information is otherwise included in the consolidated financial statements and notes thereto. (b) Exhibits Exhibit No. Description Articles of Incorporation (1) Articles of Merger of Cimetrix (USA) Incorporated with Cimetrix Incorporated (2) Amended Bylaws (3) List of Subsidiaries (4) Employment Agreement by and between Cimetrix Incorporated and Robert H. Reback, dated August 23, 2012 (5) Employment Agreement by and between Cimetrix Incorporated and Jodi M. Juretich, dated August 9, 2013 (6) Employment Agreement by and between Cimetrix Incorporated and David P. Faulkner, dated August 9, 2013 (7) Employment Agreement by and between Cimetrix Incorporated and Paul A. Johnson, dated August 9, 2013 (8) Loan and Security Agreement dated September 27, 2011 between Silicon Valley Bankand Cimetrix Incorporated (9) First Amendment to Loan and Security Agreement dated September 26, 2012 betweenSilicon Valley Bank and Cimetrix Incorporated (10) 25 Table of Contents Second Amendment to Loan and Security Agreement dated October 1, 2013 between Silicon Valley Bank and Cimetrix Incorporated (11) Independent Auditors’ Consent – HJ & Associates, LLC* Certification of Principal Executive Officer pursuant to Rule 13a-1 4(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification of Principal Financial Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes- Oxley Act of 2002* Certification ofPrincipal Executive Officer pursuant to 18 U.S.C Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* Certification ofPrincipal Financial Officer pursuant to 18 U.S.C Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* Press Release dated March 27, 2014* Interactive Data Files* *Exhibits filed with this report. (1)Incorporated by reference to Annual Report on Form 10-K for the fiscal year ended December 31, 1993. (2)Incorporated by reference to Quarterly Report on Form 10-QSB for the quarter ended September 30, 1995. Incorporated by reference to Quarterly Report on Form 10-Q for the quarter ended June 30, 2001. Included in Notes to Consolidated Financial Statements contained in this filing Incorporated by reference to Exhibit 99.1 included with the report on Form 8-K filed August 23, 2013 Incorporated by reference to Exhibit 99.2 included with the report on Form 8-K filed August 23, 2013 Incorporated by reference to Exhibit 99.3 included with the report on Form 8-K filed August 23, 2013 Incorporated by reference to Exhibit 99.4 included with the report on Form 8-K filedAugust 23, 2013 Incorporated by reference to Quarterly Report on Form 10-Q for the quarter ended September 30, 2011 Incorporated by reference to Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 Incorporated by reference to Quarterly Report on Form 10-Q for the quarter ended September 30, 2013 26 Table of Contents SIGNATURES Pursuant to the requirements of section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on the 31stday of March, 2014. REGISTRANT CIMETRIX INCORPORATED By: /S/ Robert H. Reback Robert H. Reback President and Chief Executive Officer (Principal Executive Officer) By: /S/Jodi M. Juretich Jodi M. Juretich Chief Financial Officer (Principal Financial and Accounting Officer Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: Signature Title Date /S/ Robert H. Reback President, Chief Executive Officer and Director March 31, 2014 Robert H. Reback (Principal Executive Officer) /S/ Jodi M. Juretich Chief Financial Officer March 31, 2014 Jodi M. Juretich (Principal Financial and Accounting Officer) /S/ Scott C. Chandler Director March 31, 2014 Scott C. Chandler /S/ Edward C. Grady Director March 31, 2014 Edward C. Grady /S/ Michael B. Thompson Director March 31, 2014 Michael B. Thompson 27 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES Index to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Income F-4 Consolidated Statements of Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Cimetrix, Inc. and Subsidiaries Salt Lake City, Utah We have audited the accompanying consolidated balance sheets of Cimetrix, Inc. and Subsidiary as of December 31, 2013 and 2012, and the related consolidated statements of income, stockholders' equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Cimetrix, Inc. and Subsidiary as of December 31, 2013 and 2012, and the results of their operations and their cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah March 31, 2014 F-2 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current assets: Cash $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred tax asset - current portion - Total current assets Property and equipment, net Goodwill Deferred tax asset - long-term portion - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock; $.0001 par value, 100,000,000 sharesauthorized, 45,042,006 and 45,567,006 shares issued, respectively Additional paid-in capital Treasury stock, 25,000 shares at cost ) Accumulated deficit ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to Consolidated Financial Statements F-3 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Years Ended December 31, Revenues: New software licenses $ $ Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income from operations Other income (expenses): Interest income Gain on sale of property and equipment - Interest expense - ) Other income Total other income (expenses), net Income before income taxes Provision for income taxes (benefit) ) Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted See accompanying notes to Consolidated Financial Statements F-4 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Statements of Stockholders' Equity Years Ended December 31, 2013 and 2012 Additional Treasury Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, January 1, 2012 $ ) $ $ $ ) $ Stock-based compensation - Issuance of common stock associated with fully vested restricted stock shares - Net income - Balance, December 31, 2012 ) ) Stock-based compensation - Repurchase and retirement of common stock ) ) ) Net income - Balance, December 31, 2013 $ ) $ $ $ ) $ See accompanying notes to Consolidated Financial Statements F-5 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided (used in) by operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities Accounts receivable ) Inventories Prepaid expenses and other current assets ) Deferred taxes ) - Accounts payable ) Accrued expenses ) ) Deferred revenue ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds received from deposits - Proceeds from sale of property and equipment - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments for repurchase of common stock ) - Net cash used in financing activities ) - Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental Cash Flow Information December 31, Cash paid for interest $ - $ Cash paid (refunded) for income taxes $ ) $ See accompanying notes to Consolidated Financial Statements F-6 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES Notes to Consolidated Financial Statements Years Ended December 31, 2013 and 2012 Note 1: Organization and Significant Accounting Policies Organization – Cimetrix Incorporated, a Nevada corporation, and its subsidiaries (Cimetrix or the Company) is a software engineering company that designs, develops, markets and supports factory connectivity and equipment control products for today’s smart, connected factories. The Company’s primary customers are original equipment manufacturers (OEMs) that supply precision electronics manufacturing equipment for semiconductor wafer fabrication and adjacent industries such as solar/photovoltaic (PV), high-brightness light-emitting diode (HB-LED), disk drive, flat panel displays, printed circuit boards, and other electronics manufacturing. Principles of Consolidation – The consolidated financial statements include the accounts of Cimetrix Incorporated and its wholly owned subsidiaries, Cimetrix Japan K.K., Cimetrix Europe, Inc. and Cimetrix Data Management Solutions, Inc. All significant inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates – The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash – The Company considers all investments purchased with original maturities of three months or less to be cash equivalents. Accounts Receivable – Trade receivables are carried at original invoice amount less an estimate made for doubtful accounts. The Company offers credit terms on the sale of its products to a majority of its customers and requires no collateral from these customers. The Company performs ongoing credit evaluations of its customers’ financial condition and maintains an allowance for doubtful accounts based upon historical collection experience and expected collectability of all accounts receivable. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded as income when received. Inventories – Inventories, consisting of certain product licenses resold with the Company’s products, are stated at the lower of cost or market, with cost determined on a first-in, first out (FIFO) method. Software Development Costs – Software development costs associated with software to be sold, leased, or otherwise marketed are expensed as incurred until technological feasibility, defined as a working model or prototype, has been established. At that time, such costs are capitalized until the product is available for general release to customers. To date, costs incurred between the completion of a working model and the point at which the product is ready for general release have been insignificant. Accordingly, the Company has charged all such costs to research and development during the years ended December 31, 2013 and 2012. Research and Development - Research and development expenses include direct costs for wages, benefits, materials, and education of technical personnel involved in new product development. Patents and Copyrights - The Company has obtained a patent related to certain technology. In addition, the Company has registered most of its software system products with the Copyright Office of the United States and will continue to timely register any updates to current products or any new products. Generally, other than the patent and the copyright registrations, the Company relies on confidentiality and nondisclosure agreements with its employees and customers, appropriate security measures, and the encoding of its software in order to protect the proprietary nature of its technology. No cost has been capitalized with respect to the patent. F-7 Table of Contents Property and Equipment – Property and equipment are stated at cost less accumulated depreciation and amortization. Depreciation expense is computed using the straight-line method over the estimated useful lives of the assets ranging from one to seven years. The cost of leasehold improvements is amortized using the straight-line method over the shorter of the estimated life of the asset or the expected term of the related lease. Depreciable lives by asset group are as follows: Equipment 2 – 7 years Office equipment and software 1 - 7 years Furniture and fixtures 5 – 10 years Leasehold improvements 7 years Maintenance and repairs are expensed as incurred. The cost and accumulated depreciation of property and equipment sold or otherwise retired are removed from the accounts and any related gain or loss on disposition is reflected in net income or loss for the period. Goodwill – Goodwill is the excess of the purchase price over the fair value of the identifiable net assets acquired. The Company evaluates its goodwill for impairment annually in the fourth quarter or when indicators of impairment exist. Impairment is recognized when the carrying value of goodwill exceeds the fair value of the reporting unit. Since the Company has only one reporting unit, the goodwill carrying value is compared to the enterprise value as a whole. The annual evaluation of the Company’s goodwill resulted in no impairment loss for the years ended December 31, 2013 and 2012. Impairment of Long-Lived Assets – The Company periodically reviews its long-lived assets for impairment when events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. The Company evaluates, at each balance sheet date, whether events and circumstances have occurred which indicate possible impairment. The carrying value of a long-lived asset is considered impaired when the anticipated cumulative expected undiscounted cash flows of the related asset or group of assets is less than the carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the estimated fair market value of the long-lived asset. No impairment loss was recognized in 2013 and 2012. Revenue Recognition – The Company derives revenues from two primary sources, software and professional services. Software revenues are reported in two categories, the sale of new software licenses and software license updates and product support. The Company has “off-the-shelf” software packages in the equipment control and factory connectivity product lines. Equipment Control products include items such as CIMControlFramework, CODE 6.0, CIMControl, and CIMulation. Factory Connectivity products include items such as CIM300, CIMConnect and CIMPortal. New software licenses include the sale of software development kits as well as the runtime license fees associated with deployment of the Company’s software products. Software license updates and product support are typically annual contracts with customers paid in advance, which provides the customer access to new software releases, maintenance releases, patches, and technical support personnel. Professional service sales are derived from services that provide customers with training and mentoring to assist them in using Cimetrix software products. Before the Company recognizes revenue, the following criteria must be met: F-8 Table of Contents 1) Evidence of a financial arrangement or agreement must exist between the Company and its customer. Purchase orders and signed OEM contracts are two examples of items accepted by the Company to meet this criterion. 2) Delivery of the products or services must have occurred. The Company treats either physical or electronic availability as having met this requirement. It is the policy of the Company to provide its customers a 30-day right to return. However, because the amount of returns has historically been insignificant, the Company recognizes revenue immediately upon transfer of both title and risk of loss to the customer upon delivery of the product. If the number of returns were to increase, the Company would establish a reserve based on a percentage of sales to account for any such returns. 3) The price of the products or services is fixed and measurable. 4) Collectability of the sale is reasonably assured and receipt is probable. Collectability of a sale is determined on a customer-by-customer basis. Typically, Cimetrix sells to large corporations which have demonstrated an ability to pay. If it is determined that a customer may not have the ability to pay, revenue is deferred until the payment is collected. The software component of the Company’s products is an integral part of its functionality. As such, the Company applies the provisions of the ASC Topic 985-605, Software - Revenue Recognition. The Company’s products are fully functional at the time of delivery. The software components of the Company’s products do not require significant production, modification, or customization. As such, revenue from product sales is recognized upon shipment provided that the criteria outlined above are met. Revenue related to professional services is recognized as services are performed if there is not an extended contract related to such services. If the services are provided pursuant to a contract that extends over a period of time, the revenue from services is recorded ratably over the contract period, generally using the percentage of completion method. When the current estimates of total contract revenue and contract cost indicate a loss, a provision for the entire loss on the contract is made in the period in which the loss becomes evident. For sales with a bundled package of new software licenses, software license updates, product support, and professional services, revenue is first allocated to software license updates and product support and professional service obligations at fair market value. The remaining amount is applied to new software license revenue. Assuming all of the above criteria have been met, revenue from the new software license portion of the package is recognized upon shipment. Revenue from material software license updates and product support contracts is recognized ratably over the term of the contract, which is generally 12 months. Revenue from professional services is recognized as services are performed. Standard payment terms for sales are net 30 days for sales in the United States and net 45 to 60 days for foreign customers. On occasion, extended payment terms will be offered. If the Company provides payment terms greater than 90 days and collection is not reasonably assured, then revenues are generally recognized as payments are received. Income Taxes – As part of the process of preparing consolidated financial statements, the Company is required to estimate income taxes in each of the jurisdictions in which it operates. This process involves estimating the Company’s actual current income tax exposure together with assessing temporary differences resulting from differing treatment of items for income tax and financial accounting purposes. These temporary differences result in deferred tax assets and liabilities. When appropriate, the Company records a valuation allowance to reduce its deferred tax assets to the amount that the Company believes is more likely than not to be realized. Key assumptions used in estimating a valuation allowance include potential future taxable income, projected income tax rates, expiration dates of net operating loss and tax credit carry forwards, and ongoing prudent and feasible tax planning strategies F-9 Table of Contents As of December 31, 2013, the Company had a net operating loss carry forward of approximately $17,105,000, that may be offset against future taxable income. Portions of the net operating loss carry forward expire at various times during the period from 2018 through 2034. Use of this net operating loss carry forward may also be limited in the event of substantial changes in the Company’s ownership. Based on the foregoing, at December 31, 2012, the valuation of the Company’s deferred tax asset was $7,686,000. Due to the Company’s historical lack of earnings, there was a valuation for this entire amount and the Company did not include this deferred tax asset on its December 31, 2012 Consolidated Balance Sheets. At December 31, 2013, the Company evaluated its historic and estimated future net income and determined the valuation of the deferred tax asset was $7,693,000 with a calculated a valuation allowance of $6,355,000. The change in the valuation allowance of $1,338,000 at December 31, 2013 has been reported as a component of the provision for income taxes (benefit) in the accompanying Consolidated Statements of Income and as change in value of the deferred tax asset on the Consolidated Balances Sheets at December 31, 2013. If the Company were to determine that it would not be able to realize the deferred tax asset in the future, the increase in the valuation allowance would decrease income in the period such determination was made. If the Company were to determine that it would be able to realize its deferred tax assets in the future in excess of the net recorded amount, an adjustment to reduce the valuation allowance would increase income in the period such determination was made. Advertising Costs – Advertising costs, including trade show participation, newsletters, press releases and sales literature, are expensed as incurred and totaled $42,000 and $39,000, for the years ended December 31, 2013 and 2012, respectively. Liquidity and Capital Resources –As of December 31, 2013, the Company had an accumulated deficit of $30,968,000 and total stockholders’ equity of $2,761,000.At December 31, 2013, the Company had current assets of $1,956,000, including cash of $887,000, and current liabilities of $507,000, resulting in a working capital of $1,449,000.For 2013, the Company reported income before taxes of $41,000 and net cash used in operating activities of $85,000.Management believes that its existing cash and available borrowings under the line of credit will be sufficient to fund planned operations for the next twelve months. However, there can be no assurance that operations and operating cash flows will continue at the current levels.If the Company is unable to continue profitable operations and maintain positive operating cash flows, it may need to seek additional funding or be forced to scale back its development plans or to significantly reduce or terminate operations. Earnings Per Common Share – The computation of basic earnings per common share is based on the weighted average number of shares outstanding, including unissued but vested restricted stock shares deemed as participating securities, during the period. Diluted earnings per common share is computed by dividing the net income by the sum of the weighted-average number of common shares outstanding plus the weighted average common stock equivalents which would have been outstanding if the potentially dilutive securities had been issued. Potentially dilutive securities include outstanding options and unvested restricted stock. The dilutive effect of potentially dilutive securities is reflected in diluted earnings per common share by application of the treasury method. F-10 Table of Contents The following table sets forth the computation of basic and diluted earnings per common share for 2013 and 2012: December 31, Numerator: Net income $ $ Denominator: Basic weighted average shares outstanding Effect of dilutive securities: Stock options Diluted weighted average shares outstanding Potentially dilutive securities representing approximately 4,376,000 and 3,929,000 shares of common stock at December 31, 2013 and 2012 were excluded from the computation of diluted earnings per common share because their effect would have been anti-dilutive. Concentration of Credit Risk – Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of trade receivables. In the normal course of business, Cimetrix provides credit terms to its customers. Accordingly, the Company performs ongoing credit evaluations of its customers and maintains allowances for possible losses which, when realized, have been within the range of management's expectations. The Company maintains its cash in bank deposit accounts. At times, the bank deposits may exceed federally insured limits. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk in its cash deposits. Note 2: Accounts Receivable Accounts receivable consist of the following: December 31, Trade receivables $ $ Less allowance for doubtful accounts ) ) $ $ Note 3: Property and Equipment Property and equipment consist of the following: December 31, Software development costs $ $ Equipment Office equipment and software Furniture and fixtures Leasehold improvements Less accumulated depreciation and amortization ) ) $ $ Depreciation and amortization expense related to property and equipment for the years ended December 31, 2013 and 2012 was $61,000 and $65,000, respectively. F-11 Table of Contents Note 4: Accounts Payable and Accrued Expenses Accounts payable consist of the following: December 31, Trade $ $ Related parties - $ $ Accrued expenses consist of the following: December 31, Accrued salaries and wages $ $ Accrued vacation - Accrued profit sharing plan Other $ $ Note 5: Debt Revolving Bank Line of Credit - The Company and Silicon Valley Bank (the “Bank”) entered into a Loan and Security Agreement (“Agreement”), effective as of September 27, 2011. On September 26, 2012, the Company and the Bank entered into a First Amendment to the Loan and Security Agreement. The First Amendment extended the maturity date of the Agreement to September 25, 2013. On October 1, 2013, the Company and the Bank entered into a Second Amendment to the Agreement, effective September 25, 2013. The Second Amendment extended the maturity date of the Agreement to September 24, 2014, reduced the applicable interest rate and certain other fees associated with Agreement and increased the level of tangible net worth required to be maintained. Line of credit advances are available to the Company in accordance with a defined “Availability Amount”, based in part on qualifying accounts receivable, up to a maximum of $1 million. The line of credit bears interest at the prime rate plus .75%, payable monthly. The line of credit is collateralized by substantially all operating assets of the Company. Interest payments are payable on the first day of each month with all principal advances payable on the maturity date of the line of credit. As of December 31, 2013, the Company had no borrowings against the line of credit. Under the line of credit agreement, the Company is required to comply with the following financial covenants: · Maintain a ratio of quick assets to current liabilities minus deferred revenue of at least: 1.50 to 1.00 · Maintain a tangible net worth equal to or greater than the sum of (i) $2,000,000, plus (ii) for each successive quarter, commencing as of the quarter ending December 31, 2013, 50% of net proceeds received by Company in the preceding quarter from bona-fide issuances of new equity or bridge financing which constitutes “subordinated debt” and 50% of net income. The line of credit agreement also contains numerous negative covenants restricting certain actions by the Company without the Bank’s consent, such as are typically included in similar loan agreements, including restrictions on the payment of dividends, restrictions on incurring additional debt, prohibitions restricting major corporation transactions, including a sale of the business, and a requirement that the Company retain certain key employees. At December 31, 2013, the Company was in compliance with all covenants. F-12 Table of Contents Note 6 – Common Stock The Company had 185,000 vested restricted stock awards for which shares of common stock have not been issued as of December 31, 2013 and 2012. On June 6, 2013, and March 28, 2013, the Company entered into transactions with two of its shareholders to redeem 425,000 and 100,000 shares of stock, respectively, for a total of $47,000 which is included as a reduction in accumulated deficit, at cost. The 525,000 shares redeemed were retired. Note 7 – Stock-Based Compensation Stock-based compensation cost is measured at the grant date based on the fair value of the award granted and recognized as expense using the straight-line method over the period in which the award is expected to vest, which is generally the period from the grant date to the end of the vesting period.Stock-based compensation expense recognized during a period is based on the value of the portion of stock-based awards that is ultimately expected to vest during the period. The Company currently uses the Black-Scholes option pricing model to determine the fair value of stock options. The determination of the fair value of stock-based awards on the date of grant using an option pricing model is affected by the Company’s stock price as well as assumptions regarding a number of complex and subjective variables. These variables include the expected stock price volatility over the expected term of the awards, actual and projected employee stock option exercise behaviors, the risk-free interest rate and expected dividends. The Company estimates the expected term of options granted by calculating the average term from the historical stock option exercise experience. The volatility of the common stock is estimated by using historical volatility. The risk-free interest rate is based on zero-coupon yields implied from U.S. Treasury issues with remaining terms similar to the expected term on the options. The Company does not anticipate paying any cash dividends in the foreseeable future and therefore an expected dividend yield of zero is used in the option pricing model. Stock-based compensation expense was included in the following captions within the consolidated statement of income for the years ended December 31, 2013 and 2012 as follows: Years Ended December 31, Cost of revenues $ $ Sales and marketing Research and development General and administrative Total stock-based compensation expense $ $ Impact on basic income per common share $ $ Impact on diluted income per common share As of December 31, 2013, the total future compensation cost related to non-vested stock-based awards not yet recognized in the consolidated statements of income was $264,000, and the weighted average period over which these awards are expected to be recognized was 4.12 years. F-13 Table of Contents Stock Incentive Plan - In May 2006, the Company’s shareholders approved the combined amendment and restatement of the Cimetrix Incorporated 1998 Incentive Stock Option Plan and the Cimetrix Incorporated Director Stock Option Plan as the Cimetrix 2006 Long-Term Incentive Plan (the “Plan”). In May 2011, the shareholders approved an amendment to the Plan to authorize an additional 3,000,000 shares of common stock to be made available for awards. In addition to stock options, the Plan authorizes the grant of stock appreciation rights, restricted stock awards, and other stock units and equity-based performance awards. The number of shares of common stock available for issuance under the Plan was 626,000 at December 31, 2013. Stock Options – During the years ended December 31, 2013 and 2012, options to purchase 1,416,000 and 909,000 shares, respectively, of the Company’s common stock were issued to the Company’s employees, with exercise prices ranging from $0.13 to $0.15 and $0.12 to $0.19 per share, respectively. The Company estimated the grant-date fair value of these options using the Black-Scholes option pricing model using the following assumptions: Expected dividend yield 0.00% 0.00% Expected stock price volatility 76.0% to 76.6% 76.31% to 77.87% Risk free interest rate 1.60% to 2.09% 1.02% to 1.60% Expected life of options 7.20 years to 7.40 years 6.63 years to 7.10 years The weighted average fair value of options granted during the years ended December 31, 2013 and 2012, was $0.11 and $0.09, respectively. The following table summarizes the stock option activity during 2013: Weighted Weighted Average Average Aggregate Exercise Remaining Intrinsic Options Price Contract Term Value Outstanding at January 1, 2013 $ Granted $ Exercised - - Expired ) Forfeited ) Outstanding at December 31, 2013 $ $ $ Options vested and exercisable at December 31, 2013 $ $ $ The aggregate intrinsic value (calculated as the difference between the market value and the exercise price of the shares) in the preceding table represents the total pretax intrinsic value, based on the Company’s closing stock price of $0.17 as of December 31, 2013, which would have been received by the holders of in-the-money options had the option holders exercised their options as of that date. F-14 Table of Contents The following table summarizes the activity of non-vested stock option awards during 2013. Weighted Non-vested Average Stock Options Fair Value Unvested Options at December 31, 2012 $ Granted $ Vested ) $ Cancelled or expired ) $ Unvested Options at December 31, 2013 $ Note 8: Income Taxes The benefit (provision) for income taxes is different than amounts which would be provided by applying the statutory federal income tax rate to income before income taxes for the following reasons: December 31, 2012 Book income or income tax benefit at statutory rate $ $ Tax depreciation (over)/under book ) ) Meals and entertainment Stock-based compensation NOL carryover - Change in payroll accruals ) Change in deferred revenues ) Excess tax gain on disposal over book - Valuation allowance - Income tax expense $
